 
8,500,000 Shares
 
ECOtality, Inc.

 
Common Stock

 
UNDERWRITING AGREEMENT
 
June 22, 2011
 
Roth Capital Partners, LLC
As Representative of the Several Underwriters
Named In Schedule I hereto
24 Corporate Plaza
Newport Beach, CA  92660
 
Ladies and Gentlemen:
 
Subject to the terms and conditions stated herein, ECOtality, Inc., a Nevada
corporation (the “Company”), proposes to issue and sell to the several
underwriters named in Schedule I hereto (the “Underwriters”) an aggregate of
8,500,000 authorized but unissued shares (the “Firm Shares”) of Common Stock,
par value $0.001 per share, of the Company (the “Common Stock”).  The Company
has granted the Underwriters the option to purchase an aggregate of up to
1,275,000 additional shares of Common Stock (the “Additional Shares”) as may be
necessary to cover over-allotments made in connection with the offering.  The
Firm Shares and Additional Shares are collectively referred to as the
“Shares.”  Roth Capital Partners, LLC (the “Representative”) shall act as the
representative of the several Underwriters.
 
The Company and the Underwriters hereby confirm their agreement as follows:
 
1.      Registration Statement and Prospectus.  The Company has prepared and
filed with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-1 (File No. 333-174088) under the Securities
Act of 1933, as amended (the “Securities Act”), and the rules and regulations
(the “Rules and Regulations”) of the Commission thereunder, and such amendments
to such registration statement (including post effective amendments) as may have
been required to the date of this Underwriting Agreement (the
“Agreement”).  Such registration statement, as amended (including any post
effective amendments), has been declared effective by the Commission.  Such
registration statement, including amendments thereto (including post effective
amendments thereto) at such time, the exhibits and any schedules thereto at such
time and the documents and information otherwise deemed to be a part thereof or
included therein by the Securities Act or otherwise pursuant to the Rules and
Regulations at such time, is herein called the “Registration Statement.”  If the
Company has filed or files an abbreviated registration statement pursuant to
Rule 462(b) under the Securities Act (the “Rule 462 Registration Statement”),
then any reference herein to the term Registration Statement shall include such
Rule 462 Registration Statement.
 
 
1

--------------------------------------------------------------------------------

 
 
The form of prospectus included in the Registration Statement is hereinafter
called the “Base Prospectus.”  Such Base Prospectus, along with any final
prospectus supplement relating to the Shares filed with the Commission pursuant
to Rule 424 under the Securities Act, or the prospectus that discloses all the
information that was omitted from the Base Prospectus pursuant to Rule 430A
under the Securities Act, and in either case together with any changes contained
in any prospectus filed with the Commission by the Company with the consent of
the Representative after the effective date of the Registration Statement, is
hereinafter called the “Final Prospectus.”  Such Final Prospectus and any
preliminary prospectus or “red herring,” in the form in which they shall be
filed with the Commission pursuant to Rule 424(b) under the Securities Act
(including the Base Prospectus as so supplemented) is hereinafter called a
“Prospectus.”
 
For purposes of this Agreement, all references to the Registration Statement,
the Rule 462 Registration Statement, the Base Prospectus, the Final Prospectus,
the Prospectus or any amendment or supplement to any of the foregoing shall be
deemed to include the copy filed with the Commission pursuant to its Interactive
Data Electronic Applications system or predecessor system.  All references in
this Agreement to amendments or supplements to the Registration Statement, the
Rule 462 Registration Statement, the Base Prospectus, the Final Prospectus or
the Prospectus shall be deemed to mean and include the subsequent filing of any
document under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), that is deemed to be incorporated therein by reference therein or
otherwise deemed by the Rules and Regulations to be a part thereof.
 
2.      Representations and Warranties of the Company Regarding the Offering.
 
(a)           The Company represents and warrants to, and agrees with, the
Underwriters, as of the date hereof and as of the Closing Date and each Option
Closing Date (as such terms are defined below), if any, as follows:
 
(i)           At each time of effectiveness, at the date hereof, at the Closing
Date and at each Option Closing Date, if any, the Registration Statement and any
post-effective amendment thereto complied or will comply in all material
respects with the requirements of the Securities Act and the Rules and
Regulations and did not, does not and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The Time of Sale Disclosure Package (as
defined in Section 2(a)(iii)(A)(1) below) as of the date hereof, at the Closing
Date and at each Option Closing Date, if any, any roadshow or investor
presentations delivered to and approved by the Underwriters for use in
connection with the marketing of the offering of the Shares and set forth on
Schedule II (the “Marketing Materials”) as of the time of their use, at the
Closing Date and at each Option Closing Date, if any, and the Final Prospectus,
as amended or supplemented, as of its date, at the time of filing pursuant to
Rule 424(b) under the Securities Act, at the Closing Date and at each Option
Closing Date, if any, did not, does not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The representations
and warranties set forth in the two immediately preceding sentences shall not
apply to statements in or omissions from the Registration Statement or any
Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by the Underwriters specifically for use in the
preparation thereof, which written information is described in Section
7(f).  The Registration Statement contains all exhibits and schedules required
to be filed by the Securities Act or the Rules and Regulations.  No order
preventing or suspending the effectiveness or use of the Registration Statement
or any Prospectus is in effect and no proceedings for such purpose have been
instituted or are pending, or, to the knowledge of the Company, are contemplated
or threatened by the Commission.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)          The Company has not distributed any prospectus or other offering
material in connection with the offering and sale of the Shares other than the
Time of Sale Disclosure Package and the Marketing Materials.
 
(iii)         (A)           The Company has provided a copy to the Underwriters
of each Issuer Free Writing Prospectus (as defined below) used in the sale of
Shares.  The Company has filed all Issuer Free Writing Prospectuses required to
be so filed with the Commission, and no order preventing or suspending the
effectiveness or use of any Issuer Free Writing Prospectus is in effect and no
proceedings for such purpose have been instituted or are pending, or, to the
knowledge of the Company, are contemplated or threatened by the
Commission.  When taken together with the rest of the Time of Sale Disclosure
Package or the Final Prospectus, since its first use and at all relevant times
since then, no Issuer Free Writing Prospectus has, does or will include (1) any
untrue statement of a material fact or omission to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or (2) information
that conflicted, conflicts or will conflict with the information contained in
the Registration Statement or the Final Prospectus.  The representations and
warranties set forth in the immediately preceding sentence shall not apply to
statements in or omissions from the Time of Sale Disclosure Package, the Final
Prospectus or any Issuer Free Writing Prospectus in reliance upon, and in
conformity with, written information furnished to the Company by the
Representative, or by any Underwriter through the Representative, specifically
for use in the preparation thereof.  As used in this paragraph and elsewhere in
this Agreement:
 
(1)           “Time of Sale Disclosure Package” means the Base Prospectus, the
Prospectus most recently filed with the Commission before the time of this
Agreement, including any preliminary prospectus deemed to be a part thereof,
each Issuer Free Writing Prospectus, and any description of the transaction
provided by the Underwriters included on Schedule III.
 
(2)           “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 under the Securities Act, relating to the
Shares that (A) is required to be filed with the Commission by the Company, or
(B) is exempt from filing pursuant to Rule 433(d)(5)(i) or (d)(8) under the
Securities Act, in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g) under the Securities Act.
 
 
3

--------------------------------------------------------------------------------

 
 
(B)          At the time of filing of the Registration Statement and at the date
hereof, the Company was not and is not an “ineligible issuer,” as defined in
Rule 405 under the Securities Act or an “excluded issuer” as defined in Rule 164
under the Securities Act.
 
(C)           Each Issuer Free Writing Prospectus satisfied, as of its issue
date and at all subsequent times through the Prospectus Delivery Period, all
other conditions as may be applicable to its use as set forth in Rules 164 and
433 under the Securities Act, including any legend, record-keeping or other
requirements.
 
(iv)          The financial statements of the Company, together with the related
notes, included or incorporated by reference in the Registration Statement, the
Time of Sale Disclosure Package and the Final Prospectus comply in all material
respects with the applicable requirements of the Securities Act and the Exchange
Act and fairly present the financial condition of the Company as of the dates
indicated and the results of operations and changes in cash flows for the
periods therein specified in conformity with generally accepted accounting
principles consistently applied throughout the periods involved; and the
supporting schedules included in the Registration Statement present fairly the
information required to be stated therein.  No other financial statements, pro
forma financial information or schedules are required under the Securities Act
to be included in the Registration Statement, the Time of Sale Disclosure
Package or the Final Prospectus.  To the Company’s knowledge, each of McGladrey
& Pullen, LLP and Weaver & Martin LLC, each of which has expressed its opinion
with respect to the financial statements and schedules filed as a part of the
Registration Statement and included in the Registration Statement, the Time of
Sale Disclosure Package and the Final Prospectus, is an independent public
accounting firm with respect to the Company within the meaning of the Securities
Act and the Rules and Regulations.
 
(v)           The Company had a reasonable basis for, and made in good faith,
each “forward-looking statement” (within the meaning of Section 27A of the Act
or Section 21E of the Exchange Act) contained or incorporated by reference in
the Registration Statement, the Time of Sale Disclosure Package, the Final
Prospectus or the Marketing Materials.
 
(vi)          All statistical or market-related data included in the
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus, or included in the Marketing Materials, are based on or derived from
sources that the Company reasonably believes to be reliable and accurate, and
the Company has obtained the written consent to the use of such data from such
sources, to the extent required.
 
(vii)         The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act and is listed on the NASDAQ Capital Market.  There is no action
pending to delist the Common Stock from the NASDAQ Capital Market, nor has the
Company received any notification that the NASDAQ Capital Market is
contemplating terminating such listing.  When issued, the Shares will be listed
on the NASDAQ Capital Market.
 
 
4

--------------------------------------------------------------------------------

 
 
(viii)        The Company has not taken, directly or indirectly, any action that
is designed to or that has constituted or that would reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Shares.
 
(ix)          The Company is not and, immediately after giving effect to the
offering and sale of the Shares and the application of the net proceeds thereof,
will not be an “investment company,” as such term is defined in the Investment
Company Act of 1940, as amended.
 
(b)           Any certificate signed by any officer of the Company and delivered
to the Representative or to the Underwriters’ counsel shall be deemed a
representation and warranty by the Company to the Underwriters as to the matters
covered thereby.
 
3.      Representations and Warranties Regarding the Company.
 
(a)          The Company represents and warrants to and agrees with, the
Underwriters, except as set forth in the Registration Statement, the Time of
Sale Disclosure Package and the Prospectus, as follows:
 
(i)           Each of the Company and its subsidiaries has been duly organized
and is validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation or formation.  Each of the Company and its
subsidiaries has the power and authority (corporate or otherwise) to own its
properties and conduct its business as currently being carried on and as
described in the Registration Statement, the Time of Sale Disclosure Package and
the Prospectus, and is duly qualified to do business as a foreign corporation
(or other entity) in good standing in each jurisdiction in which it owns or
leases real property or in which the conduct of its business makes such
qualification necessary and in which the failure to so qualify would have, or
would reasonably be expected to result in, a material adverse effect upon the
business, prospects, properties, operations, financial condition or results of
operations of the Company and its subsidiaries, taken as a whole, or in its
ability to perform its obligations under this Agreement (“Material Adverse
Effect”).
 
(ii)          The Company has the power and authority to enter into this
Agreement and to authorize, issue and sell the Shares as contemplated by this
Agreement.  This Agreement has been duly authorized, executed and delivered by
the Company, and constitutes a valid, legal and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to (A) applicable bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or other similar laws of general application relating to or
affecting the enforcement rights of creditors generally, (B) general principles
of equity and (C) limitations on enforcement of any rights to indemnity or
contribution under securities laws and principles of public policy.
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)         The execution, delivery and performance of this Agreement and the
consummation of the transactions herein contemplated will not (A) result in a
breach or violation of any of the terms and provisions of, or constitute a
default under, any law, rule or regulation to which the Company or any
subsidiary is subject, or by which any property or asset of the Company or any
subsidiary is bound or affected, (B) conflict with, result in any violation or
breach of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any right of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, lease, credit facility, debt, note,
bond, mortgage, indenture or other instrument (the “Contracts”) or obligation or
other understanding to which the Company or any subsidiary is a party or by
which any property or asset of the Company or any subsidiary is bound or
affected, except for such conflicts, defaults, terminations, amendments,
accelerations or cancellation rights as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, or (C)
result in a breach or violation of any of the terms and provisions of, or
constitute a default under, the articles of incorporation, by-laws or other
organizational or governing documents of the Company or any of its subsidiaries.
 
(iv)         Neither the Company nor any of its subsidiaries is in violation or
breach of, or default under, its articles of incorporation, by-laws or other
equivalent organizational or governing documents.
 
(v)          All consents, approvals, orders, authorizations and filings
required on the part of the Company and its subsidiaries in connection with the
execution, delivery or performance of this Agreement have been obtained or made,
other than such consents, approvals, orders and authorizations the failure of
which to make or obtain would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
 
(vi)         The Company has an authorized capitalization as set forth in the
Registration Statement, the Time of Sale Disclosure Package and the
Prospectus.  All of the issued and outstanding shares of capital stock of the
Company are duly authorized and validly issued, fully paid and nonassessable,
and have been issued in compliance with all applicable securities laws, and
conform to the description thereof in the Registration Statement, the Time of
Sale Disclosure Package and the Prospectus.  All of the issued shares of capital
stock of, or ownership interests in, each subsidiary of the Company have been
duly and validly authorized and issued, are fully paid and non-assessable and
are owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims.  Except for the issuances of options or
restricted stock to employees, directors and consultants in the ordinary course
of business pursuant to equity incentive plans described in the Registration
Statement (excluding exhibits thereto) and the Prospectus, since the respective
dates as of which information is provided in the Registration Statement, the
Time of Sale Disclosure Package or the Prospectus, the Company has not entered
into or granted any convertible or exchangeable securities, options, warrants,
agreements, contracts or other rights in existence to purchase or acquire from
the Company any shares of the capital stock of the Company.  Neither the Company
nor any subsidiary has entered into or granted any convertible or exchangeable
securities, options, warrants, agreements, contracts or other rights in
existence to purchase or acquire from the Company or any of the subsidiaries any
shares of the capital stock of, or any ownership interests in, any of the
subsidiaries.  The Shares have been duly authorized and, when issued, will be
validly issued, fully paid and nonassessable, will be issued in compliance with
all applicable securities laws, and will be free of preemptive, registration or
similar rights.
 
 
6

--------------------------------------------------------------------------------

 
 
(vii)        Each of the Company and its subsidiaries has filed all returns (as
hereinafter defined) required to be filed with taxing authorities prior to the
date hereof or has duly obtained extensions of time for the filing
thereof.  Each of the Company and its subsidiaries has paid all taxes (as
hereinafter defined) shown as due on such returns that were filed and has paid
all taxes imposed on or assessed against the Company or such respective
subsidiary.  The provisions for taxes payable, if any, shown on the financial
statements filed with or as part of the Registration Statement are sufficient
for all accrued and unpaid taxes, whether or not disputed, and for all periods
to and including the dates of such consolidated financial statements.  Except as
disclosed in writing to the Representative, (A) no issues have been raised (and
are currently pending) by any taxing authority in connection with any of the
returns or taxes asserted as due from the Company or its subsidiaries, and (B)
no waivers of statutes of limitation with respect to the returns or collection
of taxes have been given by or requested from the Company or its
subsidiaries.  The term “taxes” mean all federal, state, local, foreign, and
other net income, gross income, gross receipts, sales, use, ad valorem,
transfer, franchise, profits, license, lease, service, service use, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property,
windfall profits, customs, duties or other taxes, fees, assessments, or charges
of any kind whatever, together with any interest and any penalties, additions to
tax, or additional amounts with respect thereto.  The term “returns” means all
returns, declarations, reports, statements, and other documents required to be
filed in respect to taxes.
 
(viii)       Since the respective dates as of which information is given in the
Registration Statement, the Time of Sale Disclosure Package or the Prospectus,
(A) neither the Company nor any of its subsidiaries has incurred any material
liabilities or obligations, direct or contingent, or entered into any material
transactions other than in the ordinary course of business, (B) the Company has
not declared or paid any dividends or made any distribution of any kind with
respect to its capital stock; (C) there has not been any change in the capital
stock of the Company or any of its subsidiaries (other than a change in the
number of outstanding shares of Common Stock due to the issuance of shares upon
the exercise of outstanding options or warrants or the issuance of restricted
stock awards or restricted stock units under the Company’s existing stock awards
plan, or any new grants thereof in the ordinary course of business), (D) there
has not been any material change in the Company’s long-term or short-term debt,
and (E) there has not been the occurrence of any Material Adverse Effect.
 
(ix)         There is not pending or, to the knowledge of the Company,
threatened, any action, suit or proceeding to which the Company or any of its
subsidiaries is a party or of which any property or assets of the Company or its
subsidiaries is the subject before or by any court or governmental agency,
authority or body, or any arbitrator or mediator, which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect or
adversely affect the consummation of the transactions contemplated by this
Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
(x)           The Company and each of its subsidiaries holds, and is in
compliance with, all franchises, grants, authorizations, licenses, permits,
easements, consents, certificates and orders (“Permits”) of any governmental or
self regulatory agency, authority or body required for the conduct of its
business, and all such Permits are in full force and effect, in each case except
where the failure to hold, or comply with, any of them would not reasonably be
expected to have a Material Adverse Effect.
 
(xi)          The Company and its subsidiaries have good and marketable title to
all property (whether real or personal) described in the Registration Statement,
the Time of Sale Disclosure Package and the Prospectus as being owned by them
that are material to the operation of the business of the Company, in each case
free and clear of all liens, claims, security interests, other encumbrances or
defects, except those that would not reasonably be expected to have a Material
Adverse Effect.  The property held under lease by the Company and its
subsidiaries is held by them under valid, subsisting and enforceable leases with
only such exceptions with respect to any particular lease as do not interfere in
any material respect with the conduct of the business of the Company and its
subsidiaries.
 
(xii)         The Company and each of its subsidiaries owns or possesses or has
valid right to use all patents, patent applications, trademarks, service marks,
trade names, trademark registrations, service mark registrations, copyrights,
licenses, inventions, trade secrets and similar rights (“Intellectual Property”)
necessary for the conduct of the business of the Company and its subsidiaries as
currently carried on and as described in the Registration Statement, the Time of
Sale Disclosure Package and the Prospectus.  To the knowledge of the Company, no
action or use of Intellectual Property by the Company or any of its subsidiaries
will involve or give rise to any infringement of, or obligation to pay material
license or similar fees for, any Intellectual Property of others.  Neither the
Company nor any of its subsidiaries has received any notice alleging any such
infringement or fee.
 
(xiii)        The Company and each of its subsidiaries has complied with, is not
in violation of, and has not received any notice of violation relating to any
law, rule or regulation relating to the conduct of its business, or the
ownership or operation of its property and assets, including, without
limitation, (A) the Currency and Foreign Transactions Reporting Act of 1970, as
amended, or any money laundering laws, rules or regulations, (B) any laws, rules
or regulations related to health, safety or the environment, including those
relating to the regulation of hazardous substances, (C) the Sarbanes-Oxley Act
and the rules and regulations of the Commission thereunder applicable to the
Company, (D) the Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder, and (E) the Employment Retirement Income Security Act of
1974 and the rules and regulations thereunder, in each case except where the
failure to be in compliance is not reasonably likely to result in a Material
Adverse Effect.
 
 
8

--------------------------------------------------------------------------------

 
 
(xiv)       Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, employee, representative, agent
or affiliate of the Company or any of its subsidiaries is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering of the Shares contemplated hereby,
or lend, contribute or otherwise make available such proceeds to any person or
entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
 
(xv)        The Company and each of its subsidiaries carries, or is covered by,
insurance in such amounts and covering such risks as is reasonable for the
conduct of its business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries.  Neither the
Company nor any subsidiary has been refused any coverage under insurance
policies sought or applied for; and the Company believes that it will be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.
 
(xvi)       No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is imminent that would
reasonably be expected to have a Material Adverse Effect.
 
(xvii)      Neither the Company, its subsidiaries nor, to its knowledge, any
other party is in violation, breach or default of any Contract that would
reasonably be expected to have a Material Adverse Effect.
 
(xviii)     No supplier, customer, distributor or sales agent of the Company has
notified the Company that it intends to discontinue or decrease the rate of
business done with the Company, except where such decrease is not reasonably
likely to result in a Material Adverse Effect.
 
(xix)        Except as contemplated by this Agreement, there are no claims,
payments, issuances, arrangements or understandings for services in the nature
of a finder’s, consulting or origination fee with respect to the introduction of
the Company to the Underwriters or the sale of the Shares hereunder or any other
arrangements, agreements, understandings, payments or issuances with respect to
the Company that may affect the Underwriters’ compensation, as determined by the
Financial Industry Regulatory Authority (“FINRA”).
 
(xx)        Except as disclosed to the Underwriters in writing, the Company has
not made any direct or indirect payments (in cash, securities or otherwise) to
(i) any person, as a finder’s fee, investing fee or otherwise, in consideration
of such person raising capital for the Company or introducing to the Company
persons who provided capital to the Company, (ii) any FINRA member, or (iii) any
person or entity that has any direct or indirect affiliation or association with
any FINRA member within the 12-month period prior to the date on which the
Registration Statement was filed with the Commission (“Filing Date”) or
thereafter.
 
(xxi)        None of the net proceeds of the offering will be paid by the
Company to any participating FINRA member or any affiliate or associate of any
participating FINRA member, except as specifically authorized herein.
 
 
9

--------------------------------------------------------------------------------

 
 
(xxii)      To the Company’s knowledge, no (i) officer or director of the
Company or its subsidiaries, (ii) owner of 5% or more of any class of the
Company’s securities (with beneficial ownership determined pursuant to Rule
13d-3 under the Exchange Act) or that of its subsidiaries or (iii) owner of any
amount of the Company’s unregistered securities acquired within the 180-day
period prior to the Filing Date, has any direct or indirect affiliation or
association with any FINRA member.  The Company will advise the Representative
and the Underwriters’ counsel if it becomes aware that any officer, director or
stockholder of the Company or its subsidiaries is or becomes an affiliate or
associated person of a FINRA member participating in the offering.
 
(xxiii)      Other than the Underwriters, no person has the right to act as an
underwriter or as a financial advisor to the Company in connection with the
transactions contemplated hereby.
 
(xxiv)     The statements set forth in the Registration Statement, the Time of
Sale Disclosure Package and the Prospectus under the caption “Description of
Securities,” insofar as they purport to do so, accurately summarize, in all
material respects, the terms of the Shares and such other securities.  The
statements set forth in the Registration Statement, the Time of Sale Disclosure
Package and the Prospectus under the captions “Certain Relationships and Related
Transactions,” “Security Ownership of Management and Principal Stockholders” and
“Underwriting,” insofar as they purport to do so, accurately describe, in all
material respects, the transactions and documents referred to therein.
 
(xxv)      The operations of the Company and its subsidiaries are being
conducted in material compliance with applicable employment laws, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Employee Benefit Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Employee
Benefit Laws is pending or, to the knowledge of the Company, threatened, except
for such actions, suits or proceedings as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(xxvi)     Neither the Company nor any of its subsidiaries or affiliates, nor
any director, officer, or employee, nor, to the Company’s knowledge, any agent
or representative of the Company or of any of its subsidiaries or affiliates,
has taken any action in furtherance of an offer, payment, promise to pay, or
authorization or approval of the payment or giving of money, property, gifts or
anything else of value, directly or indirectly, to any “government official”
(including any officer or employee of a government or government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company and
its subsidiaries and affiliates conduct their businesses in compliance with
applicable anti-corruption laws and have instituted and maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representation and warranty contained herein.
 
 
10

--------------------------------------------------------------------------------

 
 
(xxvii)    Except as set forth in the Registration Statement, the Time Of Sale
Disclosure Package and the Prospectus, there are no contracts, agreements or
understandings between the Company and any person granting such person the right
(other than rights which have been waived in writing or otherwise satisfied) to
require the Company to file a registration statement under the Securities Act
with respect to any securities of the Company owned or to be owned by such
person or to require the Company to include such securities in the securities
registered pursuant to the Registration Statement.
 
4.      Purchase, Sale and Delivery of Shares.
 
(a)           On the basis of the representations, warranties and agreements
herein contained, but subject to the terms and conditions herein set forth, the
Company agrees to issue and sell the Firm Shares to the Underwriters, and each
of the Underwriters, severally and not jointly, agrees to purchase the number of
Firm Shares set forth opposite such Underwriter’s name on Schedule I
hereto.  The purchase price for each Firm Share shall be $2.3625 per share (the
“Per Share Price”).
 
(b)           The Company hereby grants to the Underwriters the option to
purchase some or all of the Additional Shares and, upon the basis of the
warranties and representations and subject to the terms and conditions herein
set forth, the Underwriters shall have the right to purchase all or any portion
of the Additional Shares at the Per Share Price as may be necessary to cover
over-allotments made in connection with the transactions contemplated
hereby.  This option may be exercised by the Underwriters at any time and from
time to time on or before the thirtieth (30th) day following the date hereof, by
delivery of a written notice to the Company by the Representative (the “Option
Notice”).  The Option Notice shall set forth the aggregate number of Additional
Shares as to which the option is being exercised, and the date and time when the
Additional Shares are to be delivered (such date and time being herein referred
to as the “Option Closing Date”); provided, however, that the Option Closing
Date shall not be earlier than the Closing Date (as defined below) nor earlier
than the first (1st) business day after the date on which the option shall have
been exercised nor later than the fifth (5th) business day after the date on
which the option shall have been exercised unless the Company and the
Representative otherwise agree.  Such Additional Shares shall be purchased from
the Company, severally and not jointly, for the accounts of the several
Underwriters in proportion to the number of Firm Shares set forth opposite each
such Underwriter’s name in Schedule I hereto, except that the respective
purchase obligations of each Underwriter shall be adjusted by the Representative
so that no Underwriter shall be obligated to purchase fractional
shares.  Payment of the purchase price for and delivery of the Additional Shares
shall be made at the applicable Option Closing Date in the manner and at the
location set forth in Section 4(c) below.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)           The Firm Shares and the Additional Shares, if any, will be
delivered by the Company to the Underwriters against payment of the purchase
price therefor by wire transfer of same day funds payable to the order of the
Company at the offices of Roth Capital Partners, LLC, 24 Corporate Plaza,
Newport Beach, CA 92660, or such other location as may be mutually acceptable,
at 6:00 a.m. Pacific Time, on the third (or if the Firm Shares are priced, as
contemplated by Rule 15c6-1(c) under the Exchange Act, after 4:30 p.m. Eastern
Time, the fourth) full business day following the date hereof, or at such other
time and date as the Representative and the Company determine pursuant to
Rule 15c6-1(a) under the Exchange Act, or, in the case of the Additional Shares,
at such date and time set forth in the Option Notice.  The time and date of
delivery of the Firm Shares is referred to herein as the “Closing Date.”  If the
Representative so elects, delivery of the Shares shall be made by credit through
full fast transfer to the account at The Depository Trust Company designated by
the Representative.  Certificates representing the Shares, in definitive form
and in such denominations and registered in such names as the Representative may
request upon at least two business days’ prior notice to the Company, will be
made available for checking and packaging not later than 10:30 a.m. Pacific Time
on the business day next preceding the Closing Date (or the Option Closing Date,
as applicable) at the above addresses, or such other location as may be mutually
acceptable.
 
5.      Covenants.  The Company covenants and agrees with the Underwriters as
follows:
 
(a)           During the period beginning on the date hereof and ending on the
later of the Closing Date, the expiration of the over-allotment option, the last
Option Closing Date or such date as determined by the Underwriters that the
Prospectus is no longer required by law to be delivered in connection with sales
by an underwriter or dealer (the “Prospectus Delivery Period”), prior to
amending or supplementing the Registration Statement, including any Rule 462
Registration Statement, the Time of Sale Disclosure Package or the Prospectus,
the Company shall furnish to the Representative for review and comment a copy of
each such proposed amendment or supplement, and the Company shall not file any
such proposed amendment or supplement to which the Representative reasonably
objects.
 
(b)           From the date of this Agreement until the end of the Prospectus
Delivery Period, the Company shall promptly advise the Representative in writing
(i) of the receipt of any comments of, or requests for additional or
supplemental information from, the Commission, (ii) of the time and date of any
filing of any post-effective amendment to the Registration Statement or any
amendment or supplement to the Time of Sale Disclosure Package, the Prospectus
or any Issuer Free Writing Prospectus, (iii) of the time and date that any
post-effective amendment to the Registration Statement becomes effective and
(iv) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or of any order preventing or
suspending its use or the use of the Time of Sale Disclosure Package or any
Issuer Free Writing Prospectus, or of any proceedings to remove, suspend or
terminate from listing or quotation the Common Stock from any securities
exchange upon which it is listed for trading or included or designated for
quotation, or of the threatening or initiation of any proceedings for any of
such purposes.  If the Commission shall enter any such stop order at any time
during the Prospectus Delivery Period, the Company will use its reasonable
efforts to obtain the lifting of such order at the earliest possible
moment.  Additionally, the Company agrees that it shall comply with the
provisions of Rules 424(b), 430A and 430B, as applicable, under the Securities
Act and will use its reasonable efforts to confirm that any filings made by the
Company under Rule 424(b) or Rule 433 were received in a timely manner by the
Commission (without reliance on Rule 424(b)(8) or 164(b) of the Securities Act).
 
 
12

--------------------------------------------------------------------------------

 
 
(c)           (i)           During the Prospectus Delivery Period, the Company
will comply with all requirements imposed upon it by the Securities Act, as now
and hereafter amended, and by the Rules and Regulations, as from time to time in
force, and by the Exchange Act, as now and hereafter amended, so far as
necessary to permit the continuance of sales of or dealings in the Shares as
contemplated by the provisions hereof, the Time of Sale Disclosure Package, the
Registration Statement and the Prospectus.  If during such period any event
occurs the result of which the Prospectus (or if the Prospectus is not yet
available to prospective purchasers, the Time of Sale Disclosure Package ) would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which such statements were made, not misleading, or if during such period
it is necessary or appropriate in the opinion of the Company or its counsel or
the Representative or Underwriters’ counsel to amend the Registration Statement
or supplement the Prospectus (or if the Prospectus is not yet available to
prospective purchasers, the Time of Sale Disclosure Package) to comply with the
Securities Act, the Company will promptly notify the Underwriters, allow the
Underwriters the opportunity to provide reasonable comments on such amendment,
Prospectus supplement or document, and will amend the Registration Statement or
supplement the Prospectus (or if the Prospectus is not yet available to
prospective purchasers, the Time of Sale Disclosure Package) so as to correct
such statement or omission or effect such compliance.
 
(ii)          If at any time following the issuance of an Issuer Free Writing
Prospectus, there occurred or occurs an event or development the result of which
such Issuer Free Writing Prospectus conflicted or would conflict with the
information contained in the Registration Statement or any Prospectus or
included or would include an untrue statement of a material fact or omitted or
would omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances prevailing at that subsequent time,
not misleading, the Company has promptly notified or promptly will notify the
Underwriters and has promptly amended or will promptly amend or supplement, at
its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission.
 
(d)           The Company shall use reasonable efforts to qualify the Shares for
sale under the securities laws of such jurisdictions as the Representative
reasonably designates and to continue such qualifications in effect so long as
required for the distribution of the Shares, except that the Company shall not
be required in connection therewith to qualify as a foreign corporation or as a
dealer in securities in any jurisdiction in which it is not so qualified, to
execute a general consent to service of process in any state or to subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise subject.
 
(e)           The Company will furnish to the Underwriters and counsel for the
Underwriters copies of the Registration Statement, each Prospectus, any Issuer
Free Writing Prospectus, and all amendments and supplements to such documents,
in each case as soon as available and in such quantities as the Underwriters may
from time to time reasonably request.
 
(f)           The Company will make generally available to its security holders
as soon as practicable, but in any event not later than 15 months after the end
of the Company’s current fiscal quarter, an earnings statement (which need not
be audited) covering a 12-month period that shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 of the Rules and Regulations.
 
 
13

--------------------------------------------------------------------------------

 
 
(g)           The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, will pay or cause to
be paid  (i) all expenses (including transfer taxes allocated to the respective
transferees) incurred in connection with the delivery to the Underwriters of the
Shares, (ii) all expenses and fees (including, without limitation, fees and
expenses of the Company’s counsel) in connection with the preparation, printing,
filing, delivery, and shipping of the Registration Statement (including the
financial statements therein and all amendments, schedules, and exhibits
thereto), the Shares, the Time of Sale Disclosure Package, the Prospectus, any
Issuer Free Writing Prospectus and any amendment thereof or supplement thereto,
(iii) all reasonable filing fees and reasonable fees and disbursements of the
Underwriters’ outside counsel incurred in connection with the qualification of
the Shares for offering and sale by the Underwriters or by dealers under the
securities or blue sky laws of the states and other jurisdictions that the
Underwriters shall designate, (iv) the fees and expenses of any transfer agent
or registrar, (v) listing fees, if any, and (vi) all other costs and expenses
incident to the performance of its obligations hereunder that are not otherwise
specifically provided for herein.  In addition to the foregoing, the Company
will (x) reimburse the Underwriters for up to $200,000 for its expenses
(including fees, disbursements and other out-of-pocket expenses of Underwriters’
counsel) incurred in connection with the purchase and sale of the Shares
contemplated hereby and (y) pay the Underwriters, on the Closing Date and on
each Option Closing Date, if any, an amount equal to one percent (1%) of the
gross proceeds received by the Company from the Shares sold on such date (such
gross proceeds calculated by multiplying the number of Shares sold on such date
by the public offering price per share set forth on the Final Prospectus), as a
non-accountable reimbursement of the Underwriters’ other expenses.  If this
Agreement is terminated by the Representative in accordance with the provisions
of Section 6 or Section 9, the Company will reimburse the Underwriters up to
$200,000 for all out-of-pocket expenses (including, but not limited to,
reasonable fees and disbursements of counsel, travel expenses, postage,
facsimile and telephone charges) incurred by the Underwriters in connection with
their investigation, preparing to market and marketing the Shares or in
contemplation of performing their obligations hereunder.
 
(h)           The Company intends to apply the net proceeds from the sale of the
Shares to be sold by it hereunder for the purposes set forth in the Time of Sale
Disclosure Package and in the Final Prospectus.
 
(i)           The Company has not taken and will not take, directly or
indirectly, during the Prospectus Delivery Period, any action designed to or
which would reasonably be expected to cause or result in, or that has
constituted, the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Shares.
 
(j)           The Company represents and agrees that, unless it obtains the
prior written consent of the Representative, it has not made and will not make
any offer relating to the Shares that would constitute an Issuer Free Writing
Prospectus; provided that the prior written consent of the parties hereto shall
be deemed to have been given in respect of the free writing prospectuses
included in Schedule III.  Any such free writing prospectus consented to by the
Company and the Underwriters is hereinafter referred to as a “Permitted Free
Writing Prospectus.”  The Company represents that it has treated or agrees that
it will treat each Permitted Free Writing Prospectus as an “issuer free writing
prospectus,” as defined in Rule 433, and has complied or will comply with the
requirements of Rule 433 applicable to any Permitted Free Writing Prospectus,
including timely Commission filing where required, legending and record-keeping.
 
 
14

--------------------------------------------------------------------------------

 
 
(k)           The Company hereby agrees that, without the prior written consent
of the Representative, it will not, during the period ending 120 days after the
date hereof (“Lock-Up Period”), (i) offer, pledge, issue, sell, contract to
sell, purchase, contract to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock; or (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise; or (iii) file
any registration statement with the Commission relating to the offering of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock (other than registration statements on Form S-4
and Form S-8).  The restrictions contained in the preceding sentence shall not
apply to (1) the Shares to be sold hereunder, (2) the issuance of Common Stock
upon the exercise of options or warrants or upon the conversion of convertible
securities, in each case to the extent described in and disclosed as outstanding
in the Registration Statement (excluding exhibits thereto) or the Prospectus, or
(3) the issuance of stock options not exercisable during the Lock-Up Period and
the grant of restricted stock awards or restricted stock units that will not
vest during the Lock-Up Period, in each case only to employees, directors and
consultants pursuant to equity incentive plans described in the Registration
Statement (excluding exhibits thereto) and the Prospectus.  Notwithstanding the
foregoing, if (x) the Company issues an earnings release or material news, or a
material event relating to the Company occurs, during the last 17 days of the
Lock-Up Period, or (y) prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the 16-day period
beginning on the last day of the Lock-Up Period, the restrictions imposed by
this clause shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event, unless the Representative waives such extension
in writing.
 
6.      Conditions of the Underwriters’ Obligations.  The obligations of the
Underwriters hereunder to purchase the Firm Shares are subject to the accuracy,
as of the date hereof and as of the Closing Date (as if made on such Closing
Date), of all representations and warranties of the Company contained herein,
compliance with and performance of all agreements and obligations of the Company
that are required to be complied with or performed on or prior to the Closing
Date, and the additional conditions set forth in subsections (a) through (i)
below.  The obligations of the Underwriters hereunder to purchase the Additional
Shares are subject to the accuracy, as of the date hereof, as of the Closing
Date (as if made on such Closing Date) and as of each Option Closing Date (as if
made on such Option Closing Date), of all representations and warranties of the
Company contained herein, compliance with and performance of all agreements and
obligations of the Company that are required to be complied with or performed on
or prior to such Option Closing Date, and the additional conditions set forth in
subsections (a) through (i) below.
 
 
15

--------------------------------------------------------------------------------

 
 
(a)           If filing of the Prospectus, or any amendment or supplement
thereto, or any Issuer Free Writing Prospectus, is required under the Securities
Act or the Rules and Regulations, the Company shall have filed the Prospectus
(or such amendment or supplement) or such Issuer Free Writing Prospectus with
the Commission in the manner and within the time period so required (without
reliance on Rule 424(b)(8) or 164(b) under the Securities Act); the Registration
Statement shall remain effective; no stop order suspending the effectiveness of
the Registration Statement or any part thereof, any Rule 462 Registration
Statement, or any amendment thereof, nor suspending or preventing the use of the
Time of Sale Disclosure Package, the Prospectus or any Issuer Free Writing
Prospectus shall have been issued; no proceedings for the issuance of such an
order shall have been initiated or threatened; any request of the Commission or
the Underwriters for additional information (to be included in the Registration
Statement, the Time of Sale Disclosure Package, the Prospectus, any Issuer Free
Writing Prospectus or otherwise) shall have been complied with to the
Underwriters’ reasonable satisfaction.
 
(b)           The Shares shall be qualified for listing on the NASDAQ Capital
Market.
 
(c)           FINRA shall have raised no objection to the fairness and
reasonableness of the underwriting terms and arrangements; provided, however,
that the Underwriters shall use reasonable efforts to resolve any such objection
prior to the Closing Date.
 
(d)           The Representative shall not have reasonably determined, and
advised the Company, that the Registration Statement, the Time of Sale
Disclosure Package or the Prospectus, or any amendment thereof or supplement
thereto, or any Issuer Free Writing Prospectus, contains an untrue statement of
fact which, in the Representative’s reasonable opinion, is material, or omits to
state a fact which, in the Representative’s reasonable opinion, is material and
is required to be stated therein or necessary to make the statements therein not
misleading.
 
(e)           On the Closing Date and on each Option Closing Date, there shall
have been furnished to the Underwriters the opinion and negative assurance
letters of Farella Braun + Martel LLP, dated the Closing Date or the Option
Closing Date, as applicable, and addressed to the Underwriters, in form and
substance reasonably satisfactory to the Underwriters.
 
(f)           The Underwriters shall have received a letter from each of
McGladrey & Pullen, LLP and Weaver & Martin LLC, on the date hereof, on the
Closing Date and on each Option Closing Date, addressed to the Underwriters,
confirming that they are independent public accountants within the meaning of
the Securities Act and are in compliance with the applicable requirements
relating to the qualifications of accountants under Rule 2-01 of Regulation S-X
of the Commission, and confirming, as of the date of each such letter (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in the Time of Sale
Disclosure Package, as of a date not prior to the date hereof or more than five
days prior to the date of such letter), the conclusions and findings of said
firm with respect to the financial information and other matters required by the
Underwriters.
 
 
16

--------------------------------------------------------------------------------

 
 
(g)           On the Closing Date and on each Option Closing Date, there shall
have been furnished to the Underwriters a certificate, dated such date and
addressed to the Underwriters, signed by the chief executive officer and the
chief financial officer of the Company, in their capacity as officers of the
Company, listing the jurisdictions in which the Company and each subsidiary is
organized or qualified to do business as a foreign corporation (or other entity)
and certifying to the effect that:
 
(i)           The representations and warranties of the Company in this
Agreement that are qualified by materiality or by reference to any Material
Adverse Effect are true and correct in all respects, and all other
representations and warranties of the Company in this Agreement are true and
correct, in all material respects, as if made at and as of the Closing Date or
the Option Closing Date, as applicable, and the Company has complied with all
the agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date or the Option Closing Date, as
applicable;
 
(ii)          No stop order or other order (A) suspending the effectiveness of
the Registration Statement or any part thereof or any amendment thereof, (B)
suspending the qualification of the Shares for offering or sale, or (C)
suspending or preventing the use of the Time of Sale Disclosure Package, the
Prospectus or any Issuer Free Writing Prospectus, has been issued, and no
proceeding for that purpose has been instituted or, to their knowledge, is
contemplated by the Commission or any state or regulatory body; and
 
(iii)         There has been no occurrence of any event that has caused or would
reasonably be expected to cause a Material Adverse Effect during the period from
and after the date of this Agreement and prior to the Closing Date or the Option
Closing Date, as applicable.
 
(h)           On or before the date hereof, the Underwriters shall have received
“lock-up” agreements, in a form acceptable to the Underwriters, duly executed by
each director and executive officer of the Company and certain stockholders.
 
(i)           The Company shall have furnished to the Underwriters and their
counsel such additional documents, certificates and evidence customary under the
circumstances as the Underwriters or their counsel may have reasonably
requested.  For the avoidance of doubt, the Company acknowledges that a request
to provide the following will be reasonable:  with respect to the Company and
each subsidiary listed on Exhibit 21.1 of the Registration Statement,
certificates of the Secretary of State or similar authority of (i) the state in
which the Company or such subsidiary, as applicable, is incorporated, organized
or formed and (ii) the states in which the Company or such subsidiary, as
applicable, is qualified to do business as a foreign corporation (or other
entity), in each case dated as of a recent date and certifying that such entity
in good standing in such state as of the date listed thereon.
 
If any condition specified in this Section 6 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by the
Representative by notice to the Company at any time at or prior to the Closing
Date or an Option Closing Date, as applicable, and such termination shall be
without liability of any party to any other party, except that Section 5(g),
Section 7 and Section 8 shall survive any such termination and remain in full
force and effect.
 
 
17

--------------------------------------------------------------------------------

 
 
7.      Indemnification and Contribution.
 
(a)           The Company agrees to indemnify, defend and hold harmless each
Underwriter, its respective affiliates, directors and officers and employees,
and each person, if any, who controls the Underwriters within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any losses, claims, damages or liabilities to which the Underwriters or
such person may become subject, under the Securities Act or otherwise (including
in settlement of any litigation if such settlement is effected with the written
consent of the Company), insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) an untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, including the information deemed to be a part of the
Registration Statement at the time of effectiveness and at any subsequent time
pursuant to Rules 430A and 430B of the Rules and Regulations, or arise out of or
are based upon the omission from the Registration Statement, or alleged omission
to state therein, a material fact required to be stated therein or necessary to
make the statements therein not misleading (ii) an untrue statement or alleged
untrue statement of a material fact contained in the Time of Sale Disclosure
Package, the Prospectus, or any amendment or supplement thereto (including any
documents filed under the Exchange Act and deemed to be incorporated by
reference into the Registration Statement or the Prospectus), any Issuer Free
Writing Prospectus or the Marketing Materials or in any other materials used in
connection with the offering of the Shares with the prior written consent of the
Company, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, (iii) in whole or in part, any inaccuracy in the
representations and warranties of the Company contained herein, or (iv) in whole
or in part, any failure of the Company to perform its obligations hereunder or
under law, and will reimburse the Underwriters for any legal or other expenses
reasonably incurred by them in connection with evaluating, investigating or
defending against such loss, claim, damage, liability or action; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage, liability or action arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in the Registration Statement, the Time of Sale Disclosure
Package, the Prospectus, or any amendment or supplement thereto or any Issuer
Free Writing Prospectus, in reliance upon and in conformity with written
information furnished to the Company by the Representative, or any Underwriter
through the Representative, specifically for use in the preparation thereof,
which written information is described in Section 7(f).
 
(b)           Each Underwriter will, severally and not jointly, indemnify,
defend and hold harmless the Company, its affiliates, directors, officers and
employees, and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any losses, claims, damages or liabilities to which the Company may
become subject, under the Securities Act or otherwise (including in settlement
of any litigation, if such settlement is effected with the written consent of
the Representative), insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon an untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, the Time of Sale Disclosure Package, the Prospectus, or any amendment
or supplement thereto or any Issuer Free Writing Prospectus, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, the Time of Sale Disclosure Package, the
Prospectus, or any amendment or supplement thereto or any Issuer Free Writing
Prospectus in reliance upon and in conformity with written information furnished
to the Company by the Representative, or by any Underwriter through the
Representative, specifically for use in the preparation thereof, and will
reimburse the Company for any legal or other expenses reasonably incurred by the
Company in connection with defending against any such loss, claim, damage,
liability or action.
 
 
18

--------------------------------------------------------------------------------

 
 
(c)           Promptly after receipt by an indemnified party under subsection
(a) or (b) above of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the failure to notify the indemnifying
party shall not relieve the indemnifying party from any liability that it may
have to any indemnified party except to the extent such indemnifying party has
been materially prejudiced by such failure.  In case any such action shall be
brought against any indemnified party, and it shall notify the indemnifying
party of the commencement thereof, the indemnifying party shall be entitled to
participate in, and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of the indemnifying party’s
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under such subsection for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof; provided, however, that if (i) the indemnified party has
reasonably concluded (based on advice of counsel) that there may be legal
defenses available to it or other indemnified parties that are different from or
in addition to those available to the indemnifying party, (ii) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party), or (iii) the indemnifying party has not in
fact employed counsel reasonably satisfactory to the indemnified party to assume
the defense of such action within a reasonable time after receiving notice of
the commencement of the action, the indemnified party shall have the right to
employ a single counsel to represent it in any claim in respect of which
indemnity may be sought under subsection (a) or (b) of this Section 7, in which
event the reasonable fees and expenses of such separate counsel shall be borne
by the indemnifying party or parties and reimbursed to the indemnified party as
incurred; provided, further, however, that under no circumstances shall the
indemnifying party be liable for the expense of more than one separate counsel
(plus local counsel) with respect to such indemnified party.
 
The indemnifying party under this Section 7 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or
judgment.  No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened action, suit or proceeding in respect of
which any indemnified party is a party or could be named and indemnity was or
would be sought hereunder by such indemnified party, unless such settlement,
compromise or consent (a) includes an unconditional release of such indemnified
party from all liability for claims that are the subject matter of such action,
suit or proceeding and (b) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.
 
 
19

--------------------------------------------------------------------------------

 
 
(d)           If the indemnification provided for in this Section 7 is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above, (i)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Underwriters on the other from the
offering and sale of the Shares or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company on the one hand and the Underwriters on
the other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative benefits received by the Company on the one hand
and the Underwriters on the other shall be deemed to be in the same proportion
as the total net proceeds from the offering (before deducting expenses) received
by the Company bear to the total underwriting discounts and commissions received
by the Underwriters, in each case as set forth in the table on the cover page of
the Final Prospectus.  The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Underwriters and the parties’
relevant intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission.  The Company and the Underwriters
agree that it would not be just and equitable if contributions pursuant to this
subsection (d) were to be determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to in the first sentence of this subsection (d).  The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending against any action or claim
that is the subject of this subsection (d).  Notwithstanding the provisions of
this subsection (d), no Underwriter shall be required to contribute any amount
in excess of the amount of the Underwriters’ commissions referenced in
Section 4(a) actually received by such Underwriter pursuant to this
Agreement.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.  The
Underwriters’ obligations in this subsection (d) to contribute are several in
proportion to their respective underwriting obligations and not joint.
 
(e)           The obligations of the Company under this Section 7 shall be in
addition to any liability that the Company may otherwise have and the benefits
of such obligations shall extend, upon the same terms and conditions, to each
person, if any, who controls an Underwriter within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act; and the obligations of the
Underwriters under this Section 7 shall be in addition to any liability that the
Underwriters may otherwise have and the benefits of such obligations shall
extend, upon the same terms and conditions, to the Company and its officers,
directors and each person who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act.
 
 
20

--------------------------------------------------------------------------------

 
 
(f)           For purposes of this Agreement, the Underwriters confirm, and the
Company acknowledges, that there is no information concerning the Underwriters
furnished in writing to the Company by the Representative, or by any Underwriter
through the Representative, specifically for preparation of or inclusion in the
Registration Statement, the Time of Sale Disclosure Package, the Prospectus or
any Issuer Free Writing Prospectus, other than the statement set forth in the
last paragraph on the cover page of the Prospectus and the statements set forth
in the “Underwriting” section of the Prospectus and Time of Sale Disclosure
Package regarding: (i) the amount of selling concession and re-allowance and
(ii) the stabilizing, over-allotment and related activities that may be
undertaken by the Underwriters.
 
8.      Representations and Agreements to Survive Delivery.  All
representations, warranties, and agreements of the Company herein or in
certificates delivered pursuant hereto, including, but not limited to, the
agreements of the Underwriters and the Company contained in Section 5(g) and
Section 7 hereof, shall remain operative and in full force and effect regardless
of any investigation made by or on behalf of the Underwriters or any controlling
person thereof, or the Company or any of its officers, directors, or controlling
persons, and shall survive delivery of, and payment for, the Shares to and by
the Underwriters hereunder.
 
9.      Termination of this Agreement.
 
(a)           In addition to the provisions of Section 6, the Underwriters shall
have the right to terminate this Agreement by giving notice to the Company as
hereinafter specified at any time at or prior to the Closing Date (or any Option
Closing Date, with respect to the Additional Shares to be purchased on such
Option Closing Date), if, in the reasonable discretion of the Underwriters, (i)
there has occurred any material adverse change in the securities markets or any
event, act or occurrence that has materially and adversely disrupted, or in the
reasonable opinion of the Underwriters, will in the future materially and
adversely disrupt, the securities markets or there shall be such a material
adverse change in general financial, political or economic conditions or the
effect of international conditions on the financial markets in the United States
is such as to make it, in the reasonable judgment of the Underwriters,
inadvisable or impracticable to market the Shares or enforce contracts for the
sale of the Shares, (ii) trading in the Common Stock shall have been suspended
by the Commission or the NASDAQ Capital Market or trading in securities
generally on the NASDAQ Stock Market, New York Stock Exchange or NYSE Amex shall
have been suspended, (iii) minimum or maximum prices for trading shall have been
fixed, or maximum ranges for prices for securities shall have been required, on
the NASDAQ Stock Market, New York Stock Exchange or NYSE Amex, by such exchange
or by order of the Commission or any other governmental authority having
jurisdiction, (iv) a banking moratorium shall have been declared by federal or
state authorities, (v) there shall have occurred any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States, any
declaration by the United States of a national emergency or war, any substantial
change or development involving a prospective substantial change in United
States or international political, financial or economic conditions or any other
calamity or crisis, or (vi) the Company suffers any material loss by strike,
fire, flood, earthquake, accident or other calamity, whether or not covered by
insurance, or (vii) in the reasonable judgment of the Underwriters, there has
been, since the time of execution of this Agreement or since the respective
dates as of which information is given in the Prospectus, any material adverse
change in the assets, properties, condition, financial or otherwise, or in the
results of operations, business affairs or business prospects of the Company and
its subsidiaries considered as a whole, whether or not arising in the ordinary
course of business.  Any such termination shall be without liability of any
party to any other party except that the provisions of Section 5(g) and
Section 7 hereof shall at all times be effective and shall survive such
termination.
 
 
21

--------------------------------------------------------------------------------

 
 
(b)           If the Underwriters elect to terminate this Agreement as provided
in this Section, the Company shall be notified promptly by the Representative by
telephone, confirmed by letter.
 
10.   Notices.  Except as otherwise provided herein, all communications
hereunder shall be in writing and, if to the Underwriters or the Representative,
shall be mailed, delivered or faxed to Roth Capital Partners, LLC, 24 Corporate
Plaza, Newport Beach, CA 92660, fax number:  (949) 720-7227, Attention:  Jeff
Ng, Managing Director; and if to the Company, shall be mailed, delivered or
faxed to it at ECOtality, Inc., Four Embarcadero Center, Suite 3720, San
Francisco, California 94111, fax number:  (415) 992-3001, Attention:  Chief
Executive Officer; or in each case to such other address as the person to be
notified may have requested in writing.  Any party to this Agreement may change
such address for notices by sending to the parties to this Agreement written
notice of a new address for such purpose.
 
11.   Persons Entitled to Benefit of Agreement.  This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and assigns and the controlling persons, officers and directors
referred to in Section 7.  Nothing in this Agreement is intended or shall be
construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained.  The term “successors and assigns” as herein used shall not
include any purchaser, as such purchaser, of any of the Shares from the
Underwriters.
 
12.   Absence of Fiduciary Relationship.  The Company acknowledges and agrees
that:  (a) the Underwriters have been retained solely to act as underwriters in
connection with the sale of the Shares and that no fiduciary, advisory or agency
relationship between the Company and the Underwriters has been created in
respect of any of the transactions contemplated by this Agreement, irrespective
of whether the Underwriters have advised or are advising the Company on other
matters; (b) the price and other terms of the Shares set forth in this Agreement
were established by the Company following discussions and arms-length
negotiations with the Underwriters, and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement; (c) it has been advised that the
Underwriters and their affiliates are engaged in a broad range of transactions
that may involve interests that differ from those of the Company and that the
Underwriters have no obligation to disclose such interest and transactions to
the Company by virtue of any fiduciary, advisory or agency relationship; and (d)
it has been advised that the Underwriters are acting, in respect of the
transactions contemplated by this Agreement, solely for the benefit of the
Underwriters, and not on behalf of the Company.
 
 
22

--------------------------------------------------------------------------------

 
 
13.   Amendments and Waivers.  No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby.  The failure of a party to exercise any right or remedy shall not be
deemed or constitute a waiver of such right or remedy in the future.  No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (regardless of whether similar), nor shall
any such waiver be deemed or constitute a continuing waiver unless otherwise
expressly provided.
 
14.   Partial Unenforceability.  The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision.
 
15.   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
 
16.   Submission to Jurisdiction.  The Company irrevocably (a) submits to the
jurisdiction of any court of the State of California for the purpose of any
suit, action, or other proceeding arising out of this Agreement, or any of the
agreements or transactions contemplated by this Agreement, the Registration
Statement and the Prospectus (each a “Proceeding”), (b) agrees that all claims
in respect of any Proceeding may be heard and determined in any such court, (c)
waives, to the fullest extent permitted by law, any immunity from jurisdiction
of any such court or from any legal process therein, (d) agrees not to commence
any Proceeding other than in such courts, and (e) waives, to the fullest extent
permitted by law, any claim that such Proceeding is brought in an inconvenient
forum.  THE COMPANY (ON BEHALF OF ITSELF AND, TO THE FULLEST EXTENT PERMITTED BY
LAW, ON BEHALF OF ITS RESPECTIVE EQUITY HOLDERS AND CREDITORS) HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, THE REGISTRATION STATEMENT, AND THE PROSPECTUS.
 
17.   Counterparts.  This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original and all such counterparts shall together
constitute one and the same instrument.
 
[Signature Page Follows]
 
 
23

--------------------------------------------------------------------------------

 
 
Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
the Underwriters in accordance with its terms.
 

 
Very truly yours,
     
ECOtality, Inc.
       
By:
/s/ Jonathan Read
 
Name:
Jonathan Read
 
Title:
Chief Executive Officer

 
Confirmed as of the date first above-mentioned:
 
Roth Capital Partners, LLC
(As representative of the several
Underwriters named in Schedule I hereto)
 
By:
/s/ Aaron M. Gurewitz
 
Name:
Aaron M. Gurewitz
 
Title:
Head of Equity Capital Markets
 

 

 
 

--------------------------------------------------------------------------------

 
 